DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed 8/29/22 have been entered.  Currently claims 1-7 and 9-20 are pending.  Currently claim 8 has been cancelled.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10655338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US Patent 10655338 would anticipate the present claims.

Claims 1-7, 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-26, and 28-31 of copending Application No. 16808745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 14-26 and 28-31 would obvious the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/374448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would obvious the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/374356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would obvious the current claims.
Claims 1-7, 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/374412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would render obvious the current claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 contains the trademark/trade name Prifer 6813.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe benzoate ester and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 11-15 and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Segaert (US Publication 20090260313.
a.	As to claims 1, 6, 11-15, and 17-20 Segaert discloses a floor panel made of MDF or HDF wherein said floor panel comprises a decorative layer on top of the MDF/HDF layer.  The panel further comprises a first coating layer 39 that prevents moisture penetration and a second coating layer 40 that can be an impregnation agent coating with moisture resistance.  The coatings 39 and 30 are located at the joint where the mechanical coupling means are that join two floor boards together.  Therefore the coatings seal the joint between adjacent floor boards.  

b.	As to claims 9 and 17-20, claim 1 is directed to the final product of a floor board wherein the edge was treated with an impregnation agent and sealing agent, therefore the final product comprises two dried edge coatings and therefore a solvent is not required in the final product.  Therefore claims 9 and 17-20 are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Segaert (US Publication 20090260313 in view of Andrews et al (US Publication 20110281066).
a.	As to claims 2-4, Segaert anticipates claim 1 for the reasons noted above, however this reference is silent to the materials of the coating agent.
b.	Andrews discloses the use of clay, bentonite clay as a material used within the weather resistant coating.
c.	It would have been obvious to one of ordinary skill in the art to have modified Segaert and added bentonite clay with a particle diameter of less than 100 microns as one of ordinary skill in the art would know that the bentonite clay is a suitable material for use in creating a weather proof/water resistant coating for flooring.  See MPEP 2144.06.  As to the size of the particles it would have been obvious to one of ordinary skill in the art to have modified Segaert and Andrews and used particles of 100 microns or less as Segaert discloses that the coatings preferable have a thickness of less than 100 microns and would know to use particles less than the thickness of the layer as one would know that protruding particles would effect the roughness, optical properties of the flooring.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Segaert (US Publication 20090260313) in view of Sasse (DE 10250695) which is being machine translated.
a.	As to claim 5, Segaert anticipates claim 1 for the reasons noted above, however are silent to a second coating comprising a coating agent based on a superabsorbent material.
b.	Sasse discloses a floor element wherein a superabsorbent material is applied to the edge forming joint of the floor material, to seal the edge and protect water ingress.
c.	It would have been obvious to one of ordinary skill in the art to have modified Segaert and used the superabsorbent material coating layer of Sasse as the first coating of layer as it would provide help to provide a water tight barrier in the joint and prevent ingress of water in the wood since the material of Sasse is a suitable alternative.  See MPEP 2144.06.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Segaert (US Publication 20090260313) in view of Thiers et al (US Publication 20100311854).
a.	Segaert anticipates claim 1 for the reasons noted above, however are silent to the use of urea formaldehydge glue with a high and low density region.
b.	Thiers discloses floor boards made of MDF or HDF wherein the floor board comprises wood fibers and urea formaldehydge glue wherein a high and low density region is present.
c.	It would have been obvious to one of ordinary skill in the art to have modified Segaert and made the HDF or MDF board have a higher density region of at least 900 kg/cubic meter near the top of the board while having an average density of 750 kg/cubic meter since the edges where the tongue and groove would be lower as one of ordinary skill in the art would know that you would have a lower density near the edges so they are more flexible and not as hard and can function as the tongue and groove portion while top surface has to support additional layers which one would make it harder and more dense.  One would know how to adjust these regions by using more material resin and wood fibers to make it denser while making it cost more and using less resin and wood fibers to have a lower density while making the panel cheaper and more flexible.

Allowable Subject Matter
Claims 7 and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
	a.		Applicant argues that the double patenting rejections should be removed as the claims are not anticipated or rendered obvious by the other references. The current claims would still be meet by the applications/patents noted above because the claims of each of the inventions noted above would be considered obvious variants of each other.
		Further it should be noted that in MPEP 804 where it is disclosed that "the specification can always be used as a dictionary to learn the meaning of a term in a patent claim." In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) /n re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).

	b.		Applicant’s argue that the prior art fails to teach a solvent other than water within the floor board.  The examiner respectfully disagrees and notes that the claims are directed to a final floor board product.  The solvent will not be present within the final product as the final product is a dried floor board and the solvent will be evaporated/removed from the product and therefore the claims will be met without a solvent.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785